Citation Nr: 0601457	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-24 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Atlantic County Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).

During the course of this appeal, the Philadelphia, 
Pennsylvania, RO, assumed jurisdiction of the veteran's 
claim.


FINDING OF FACT

The veteran has current PTSD as the result of an inservice 
stressor for which there is credible supporting evidence.


CONCLUSION OF LAW

Current PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.304 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection for PTSD requires (1.) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), (4th ed.) 
(1994)); (2.) a link, established by medical evidence, 
between current symptoms and an inservice stressor; and (3.) 
credible supporting evidence that the claimed inservice 
stressor occurred. 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2005).

With regard to element (1.), the Board notes that there have 
been conflicting diagnoses as to whether the veteran meets 
the criteria for a diagnosis of PTSD.  At the time of a 
February 2003 VA examination, the veteran was diagnosed as 
having polysubstance abuse, reportedly in remission; alcohol 
dependence, reportedly in remission; heroin dependence, 
reportedly in remission; and anxiety disorder, NOS.  The 
examiner concluded that there was insufficient information 
contained within the available medical records and obtained 
on interview to warrant a diagnosis of PTSD that would be 
consistent with the criteria set forth in DSM-IV.  

In contrast, the veteran's VA psychiatrist wrote in a 
November 2003 letter, that the veteran met all the criteria 
necessary for a diagnosis of PTSD.  VA treatment records also 
contain findings of PTSD, and PTSD was diagnosed during VA 
hospitalization in January 2000.  The Board finds no basis 
for favoring one opinion over another.  Resolving reasonable 
doubt in the veteran's favor, the evidence supports a fining 
that the veteran meets the criteria for a current diagnosis 
of PTSD.

In the November 2003 letter, the veteran's psychiatrist 
linked the current PTSD to in-service stressors.  There is no 
evidence attributing PTSD to non-service stressors.  
Accordingly, there is medical opinion linking current PTSD to 
an inservice stressor and element (2.) is satisfied.

The veteran's VA physician noted that one of the stressors 
reported by the veteran was that the area where he was based 
was shelled at times.  

The veteran was issued a Navy Unit Commendation Ribbon while 
in service.  The basis for the ribbon was that the unit that 
the veteran was attached to despite extremely adverse 
conditions, including continuous exposure to attack from 
hostile forces at all facilities.  

This decoration provides credible supporting evidence of a 
claimed stressor that has been medically linked to the 
current diagnosis.  

Since the evidence satisfies all of the requirements for 
service connection for PTSD, the claim is allowed.


ORDER

Service connection for PTSD is granted.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


